EXHIBIT 10.1 THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT This Third Amendment to Loan and Security Agreement, made as of September 12, 2007 (this “Amendment”), is between FANSTEEL INC., a Delaware corporation (“Fansteel”), and WELLMAN DYNAMICS CORPORATION, a Delaware corporation (“Wellman”, and together with Fansteel, “Borrowers”, and each a “Borrower”), and Fifth Third Bank, a Michigan banking corporation (the “Lender”).Capitalized terms used in this Amendment and not otherwise defined herein have the meanings assigned to such terms in the Loan Agreement as defined below. WITNESSETH WHEREAS, the Borrowers and the Lender are parties to that certain Loan and Security Agreement dated as of July 15, 2005, as amended by that certain First Amendment to Loan and Security Agreement dated as of December 4, 2006, and as amended by that certain Second Amendment to Loan and Security Agreement dated as of June 5, 2007 (as such agreement has been amended, restated, supplemented or otherwise modified from time to time, the “Loan Agreement”); WHEREAS, the Borrowers have requested a Term Loan up to a maximum aggregate amount of $3,000,000 maturing on March 2, 2009, and have also requested a waiver of certain covenant violations; WHEREAS, the Lender is willing to modify the Loan Agreement and provide additional financing and such waiver, all on the terms and subject to the conditions of this Amendment; NOW, THEREFORE, in consideration of the mutual agreements contained in this Amendment, and other good and valuable consideration, the receipt and sufficiency of which are acknowledged, the parties to this Amendment agree as follows: SECTION 1. AMENDMENT TO LOAN AGREEMENT On the date this Amendment becomes effective, after satisfaction by the Borrowers of each of the conditions set forth in Section 3 (the “Effective Date”), the Loan Agreement is amended as follows: 1.1Section 1.17 of the Loan Agreement is hereby deleted in its entirety and in lieu thereof is inserted the following: “Disposition” shall mean the sale, lease, conveyance or other disposition of Property, including, without limiting the generality of the foregoing, the sale, transfer or other disposition of the capital stock of any Subsidiary. 1.2Section 1.18 of the Loan Agreement is hereby deleted in its entirety and in lieu thereof is inserted the following: “EBITDA” shall mean, for any period and any Person, as determined in accordance with GAAP, the sum of (a) such Person’s net income (or net loss) for such period, plus (b) all amounts deducted from net income (or net loss) for such period for interest expense, income tax expense, depreciation and amortization for such period, all on a consolidated basis, plus (c) extraordinary expenses. 1.3Section 1.57 of the Loan Agreement is hereby deleted in its entirety and in lieu thereof is inserted the following: 1 “Maximum Revolving Loan Limit” shall mean the total of all advances outstanding at any one time under the Revolving Loan, which at no time, in the aggregate, shall exceed Twenty One Million Five Hundred Thousand and No/100 Dollars ($21,500,000). 1.4Section 1.61 of the Loan Agreement is hereby deleted in its entirety and in lieu thereof is inserted the following: “Net Proceeds” shall mean proceeds in cash, checks or other cash equivalent financial instruments as and when received by a Borrower in connection with a Disposition, net of: (a) the direct costs relating to such a Disposition excluding amounts payable to such Borrower, (b) sales, use or other transaction taxes paid or payable as a result thereof, and (c) amounts required to be applied to repay principal, interest and prepayment premiums and penalties on Indebtedness secured by a lien, claim, encumbrance or security interest on the asset which is the subject of such Disposition, but, without limiting the generality of the foregoing and for the avoidance of any doubt, not net of any amounts which constitute Asset Sale Proceeds, (as defined in the FMRI Primary Note), which may be payable to one or more of the holders of the FMRI Notes.“Net Proceeds” shall also include proceeds paid on account of any Event of Loss, and net of (i) all money actually applied within one hundred eighty (180) days of the receipt thereof to repair or reconstruct the damaged Property or to replace the damaged or lost Property, (ii) all of the costs and expenses reasonably incurred in connection with the collection of such proceeds, award or other payment, and (iii) any amounts retained by or paid to parties having superior rights to such proceeds, awards or other payments. 1.5Section 1.79 of the Loan Agreement is hereby deleted in its entirety and in lieu thereof is inserted the following: “Revolving Loans” shall have the meaning ascribed to it in Section2.1 of this Agreement, and where the context so requires shall also mean both the Revolving Loans and the Term Loan. 1.6The following definition is hereby added as Section 1.90 to the Loan Agreement: “Term Loan” shall mean the aggregate unpaid balance, as of any date, of all drawings by Borrowers of the Term Loan Draw Availability advanced by Lender. 1.7The following definition is hereby added as Section 1.91 to the Loan Agreement: “Term Loan Draw Availability” shall have the meaning ascribed to it in Section 2.1(B) of this Agreement. 1.8The following definition is hereby added as Section 1.92 to the Loan Agreement: “Success Fee” shall have the meaning ascribed to it in Section 2.8(d) of this Agreement. 1.9Section 2.1 of the Loan Agreement is hereby deleted in its entirety and in lieu thereof is inserted the following: 2.1Revolving Loan Facility and Term Loan.(A)Lender may, in its good faith discretion, make available for Borrowers’ use from time to time during the term of this Agreement, upon Borrowers’ request therefor, certain revolving loans and other financial accommodation, including letters of credit (“Revolving Loan Facility”).The Revolving Loan Facility shall be subject to all of the terms and conditions of this Agreement and shall consist of (a) a revolving line of credit consisting of discretionary Advances against Eligible Accounts, Eligible Inventory, and Borrowers’ Equipment (the “Revolving Loans”) in an aggregate principal amount not to exceed, at any time, the lesser of (i) Twenty One Million Five Hundred Thousand and No/100 Dollars ($21,500,000), less the greater of (x) One Million Five Hundred Thousand and No/100 Dollars ($1,500,000) or (y) the amount outstanding from time to time on any credit cards issued by Lender for the benefit of Borrowers, and (ii) the amount of Revolving Availability of Borrowers, which Revolving Loans shall be evidenced by a Revolving Loan Note. 2 As used in this Agreement, “Revolving Availability” with respect to each Borrower shall mean, and, at any particular time and from time to time, be equal to the sum of (i) up to eighty-five percent (85%) of the net amount (after deduction of such reserves as Lender deems proper and necessary in its sole discretion) of Eligible Accounts of such Borrower, plus (ii) up to the lesser of (A) Six Million Five Hundred Thousand and No/100 Dollars ($6,500,000) and (B) sixty percent (60%) of the lower of cost or market value of Eligible Inventory of such Borrower (net of such reserves as Lender deems proper and necessary in its sole discretion), plus (iii) up to the lesser of (A) Two Million Three Hundred Thirty Thousand Six Hundred Forty Five and No/100 Dollars ($2,330,645) and (B) seventy-five percent (75%) of the orderly liquidation value of such Borrower’s Equipment as determined by an appraiser acceptable to Lender in its sole discretion (net of such reserves as Lender deems proper and necessary in its sole discretion), less the face amount of any Letters of Credit issued on behalf of such Borrower and the amount of any drawn upon but unpaid Letters of Credit. At no time shall a Borrower borrow amounts under the Revolving Loan which in the aggregate exceed its respective Revolving Availability and in no event shall the amounts borrowed by Borrowers in the aggregate at any time exceed the Maximum Revolving Loan Limit. The Revolving Loans shall be repayable in full on March 2, 2009 and as provided in Section4.2 of this Agreement.Subject to the foregoing limits and the other terms and conditions contained herein, and provided that no Default or Event of Default then exists, funds out of the Revolving Loan Facility may be advanced, repaid and re-advanced. It is expressly understood and agreed by Borrowers that nothing contained in this Agreement shall, at any time, require Lender to make loans (including any advances of the Term Loan Draw Availability), advances or other extensions of credit (collectively, “Advances”) to Borrowers and the making and amount of such loans, advances or other extensions of credit to Borrowers under this Agreement shall at all times, be in Lender’s reasonable good faith discretion.Lender may, in the exercise of such discretion, at any time and from time to time, upon at least seven (7) days’ prior written notice to Borrowers, increase or decrease the advance percentages to be used in determining Revolving Availability, which are contained in this Section2.1(A) and, in the event such percentages are decreased, such decrease shall become effective seven (7) days following Borrowers receipt of such notice for the purpose of calculating the Revolving Availability.The amount of any decrease in the lending formulas shall have a reasonable relationship to the event, condition or circumstance which is the basis for such decrease as determined by Lender in good faith.In determining whether to reduce the advance percentages, Lender may consider events, conditions, contingencies or risks which are also considered in determining Eligible Accounts and Eligible Inventory. (B)Until February 29, 2008 (or, if earlier, the Term Loan Maturity Date, as defined below) and subject to the other terms and conditions of this Agreement, Lender will make a non-revolving line of credit available to be drawn by Borrowers up to a maximum aggregate amount of $3,000,000 (the remaining amount available to be drawn, as of any date, being the “Term Loan Draw Availability”).The proceeds of each drawing of the Term Loan Draw Availability may only be used for Borrowers’ general working capital purposes and corporate purposes not in violation of the terms of this Agreement.The Term Loan Draw Availability will be zero ($0) dollars on and after February 29, 2008, and Borrowers may not make any further drawings of the Term Loan Draw Availability on and after such date.The minimum amount of each drawing that Borrowers can request is $250,000.The Term Loan shall be repayable in full on the earlier of (the “Term Loan Maturity Date”): (i) March 2, 2009, or (ii) as provided in Section4.2 of this Agreement.Amounts repaid under the Term Loan may not be reborrowed.The Term Loan shall be evidenced by a Term Loan Note, the form of which is attached hereto as Exhibit B.To request an advance of the Term Loan Draw Availability, Borrowers will first provide Lender with a duly completed draw request form in the form of Exhibit B-1 attached (a “Draw Request”).Subject to the terms and conditions of this Agreement, Lender will fund the amount of the requested drawing of the Term Loan Draw Availability, as set forth in the Draw Request, by crediting the same to Borrowers’ operating account with Lender.Each Draw Request must be received by Lender prior to 12:00 p.m. (Noon) Chicago time) on the requested borrowing date, which shall be a Business Day.Each Draw Request submitted to Lender shall be irrevocable by Borrowers. 3 1.10Section 2.4 of the Loan Agreement is hereby deleted in its entirety and in lieu thereof is inserted the following: 2.4Mandatory Prepayments of Loans and Commitment Reductions. (a)Asset Dispositions.If either Borrower shall at any time or from time to time: (i)make or agree to make a Disposition; or (ii)suffer an Event of Loss; in each case in an amount in excess of $50,000, then (A) such Borrower shall promptly notify Lender of such proposed Disposition or Event of Loss (including the amount of the estimated Net Proceeds to be received by such Borrower in respect thereof) and (B) promptly upon receipt by such Borrower of the Net Proceeds of such Disposition or Event of Loss, such Borrower shall deliver such Net Proceeds to Lender to be applied against the Liabilities in accordance with the provisions of subsection 2.4(d) hereof. (b)Equity Issuances.If either Borrower shall issue new common or preferred equity, such Borrower shall promptly notify Lender of the estimated Net Issuance Proceeds of such issuance to be received by such Borrower in respect thereof and promptly upon receipt by such Borrower of the Net Issuance Proceeds of such issuance, such Borrower shall deliver to Lender, an amount equal to 100% of such Net Issuance Proceeds, for application against the Liabilities in accordance with the provisions of subsection 2.4(d) hereof. (c)Reduction of Commitment.Borrowers may permanently reduce the amount of the Revolving Loan Facility at any time without penalty or premium. (d)Application of Net Proceeds.Any Net Proceeds or the Net Issuance Proceeds paid to Lender pursuant to this Section 2.4 shall be applied (i) first to pay any unpaid expenses and fees, then to pay any accrued interest due under the Revolving Loan, (ii) then to pay any principal balance then due under the Revolving Loan, until paid in full,(iii) then to pay expenses and fees accrued under the Term Loan, including the Success Fee, (iv) then to pay any accrued interest due under the Term Loan, and (v) and finally to pay principal due under the Term Loan.Any principal payments made under the Term Loan shall be accompanied by the Success Fee due under Section 2.8(d) hereof.Nothing in this Section 2.4 shall be construed to constitute Lender’s consent to any transaction that is not expressly permitted by other provisions of this Agreement or any of the Ancillary Agreements.Borrowers agree that Lender may grant or withhold consent to any requested Disposition (that is not expressly permitted by other provisions of this Agreement or the Ancillary Agreements) and impose any conditions to granting such consent, all in Lender’s sole discretion. 4 1.11Section 2.5 of the Loan Agreement is hereby deleted in its entirety and in lieu thereof is inserted the following: 2.5Interest. (a)Subject to Section 2.5(c), each Revolving Loan shall bear interest on the outstanding principal amount thereof from the date when made at a rate per annum equal to the Prime Rate.The Term Loan shall bear interest on the outstanding principal amount thereof from the date when made at a rate per annum equal to thirteen percent (13%). (b)Interest on each Revolving Loan and Term Loan shall be paid in arrears on each Interest Payment Date.Interest shall also be paid on the date of any payment of the Revolving Loans and Term Loan in full and, during the existence of any Default or Event of Default, interest shall be payable on demand of Lender. (c)While any Default or Event of Default exists and is continuing and/or after maturity of the Revolving Loans or Term Loan, as the case may be, (whether by acceleration or otherwise), unless Lender shall otherwise then agree, Borrowers shall pay interest (after as well as before entry of judgment thereon to the extent permitted by law) on the principal amount of all Liabilities due and unpaid, at a rate per annum equal to the Prime Rate plus two and one-half percent (2.5%), in the case of the Revolving Loans, and at a rate per annum equal to sixteen percent (16%), in the case of the Term Loan. (d)Anything herein to the contrary notwithstanding, the obligations of Borrowers hereunder shall be subject to the limitation that payments of interest shall not be required, for any period for which interest is computed hereunder, to the extent (but only to the extent) that contracting for or receiving such payment by Lender would be contrary to the provisions of any law applicable to Lender limiting the highest rate of interest which may be lawfully contracted for, charged or received by Lender, and in such event Borrowers shall pay Lender interest at the highest rate permitted by applicable law. (e)Interest shall be based on the average daily outstanding loans for each month and shall be computed by applying the ratio of the annual interest rate over a year of 360 days, multiplied by such average daily outstanding principal balance, multiplied by the actual number of days such average daily principal balance is outstanding, and shall be payable on the applicable Interest Payment Date.With respect to Revolving Loans, any change in the Prime Rate shall be effective as of the effective date stated in the announcement by Lender of such change.All sums paid, or agreed to be paid, by Borrowers which are, or hereafter may be construed to be, compensation for the use, forbearance or detention of money shall, to the extent permitted by applicable law, be amortized, prorated, spread and allocated throughout the full term of all such indebtedness until the indebtedness is paid in full. 1.12The following subsection 2.8(c) is hereby added to the Agreement: (c)Upon payment of any principal due under the Term Loan, Borrowers shall pay a success fee (“Success Fee”) in the amount as set forth in the following grid: 5 Date of Payment Amount of Success Fee Any date prior to February 29, 2008 3% of principal amount repaid during such period Any date on or after February 29, 2008 and before May 31, 2008 5% of principal amount repaid during such period Any date on or after May 31, 2008 and before August 31, 2008 6% of principal amount repaid during such period Any date on or after August 31, 2008 7% of principal amount repaid during such period Notwithstanding the foregoing, Borrowers will pay to Lender, on the Term Loan Maturity Date (as defined in Section 2.1(B)), any accrued but unpaid Success Fee in accordance with this Agreement. 1.13The following Section 2.10 is hereby added to the Agreement: 2.10Voluntary Prepayments of the Term Loan.As long as Borrowers are not in Default under the terms of this Agreement, and provided that Borrowers have sufficient Revolving Availability, both before and after making payment under the Term Loan, Borrowers may draw on the Revolving Loan Facility to make voluntary prepayments of the Term Loan, provided, however, each such payment shall be accompanied by the Success Fee required under Section 2.8(d) hereof and shall be in minimum amounts of $100,000 each. 1.14Section 4.1 of the Loan Agreement is hereby deleted in its entirety and in lieu thereof is inserted the following: 4.1Borrowers’ Loan Account; Method of MakingPayments.Lender shall maintain a loan account (“Loan Account”) on its books in which shall be recorded (i) all loans and advances made by Lender to Borrowers pursuant to this Agreement, (ii) all payments made by Borrowers on all such loans and advances and (iii) all other appropriate debits and credits as providedin this Agreement, including, without limitation, all fees, charges, expenses and interest.All entries in Borrowers’ Loan Account shall be made in accordance with Lender’s customary accounting practices as in effect from time to time.Unless otherwise agreed to in writing from time to time thereafter, all payments which Borrowers are required to make to Lender under this Agreement or under any of the Ancillary Agreements shall be initiated by Lender in accordance with the terms this Agreement from Borrowers’ accounts at Lender or its Affiliates through Lender’s or such Affiliate’s then current automated bill paying service (“BillPayer Service”).Borrowers hereby authorize Lender and its Affiliates to initiate such payments from Borrowers’ accounts at Lender (or any replacements thereof at Lender or its Affiliates).Borrowers agree that use of Lender’s or its Affiliate’s then current BillPayer Service will be governed by the then current standard terms and conditions thereof.Borrowers further acknowledge and agree to maintain payments hereunder through such BillPayer Service throughout the term of this Agreement. 1.15Section 4.2 of the Loan Agreement is hereby deleted in its entirety and in lieu thereof is inserted the following: 6 4.2Payment Terms for Loans.All of the amounts due under the Revolving Loan Facility and Term Loan shall be payable at the address of Lender set forth in
